1-20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smullen (US20170048170) in of view of Kogan (US20170337199).
As to claim 1, Smullen teaches a device for human-to-human augmentation, comprising: at least one memory device that stores computer-executable instructions; and at least one processor configured to access the memory device, (¶0035 augmented communication; ¶0088 one or more processors execute software programs and/or sets of instructions stored in memory to perform various functions for device; ¶0146 automated human interface, supports the generation automated messaging response; ¶0160 conversations held  with end user, human operator; ¶0269 user generates the first communication that indicates that the user would like to see what is on sale. Responsive to the first message, a first automated human interface) wherein the processor is configured to execute the computer-executable instructions to: identify, via a message identification component, at least one message associated with a message exchange platform, (¶0088 one or more processors  run or execute various software programs and/or sets of instructions; ¶0116 communications platform facilitates transmission and reception of the messages; ¶0269 identifying a communication; communication is message) the message including a query; cause to transmit, via a communication component, the message to one or more users at respective user devices; (¶0008 exchange messages between the corresponding enterprise data source; corresponding enterprise data source, a plurality of users; ¶0153 nodes send message; ¶0161 message, query) receive, via a recommendation component, responses to the query from the respective user devices; (¶0046 receiving the response to message; ¶0088 one or more processors  run or execute various software programs and/or sets of instructions; ¶0453 responses to user query) determine, via a scoring component, respective scores of the responses; (¶0300 derive score; score  based upon the responses).
Although Smullen teaches the device recited above, wherein Smullen fails to expressly teach and select, via the scoring component, at least one response having a score exceeding a predetermined threshold.
Kogan, however discloses, and select, via the scoring component, at least one response having a score exceeding a predetermined threshold. (¶0032 response, score exceeds thresholds; ¶0035 predetermined threshold; ¶0048 select a response).
Thus given the teachings of Kogan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kogan and Smullen for selecting a response based on rank that exceeds an (See Kogan para 0001)
As to claim 2, the combination of Smullen and Kogan teach the device of claim 1, wherein Smullen further teaches the device of claim 1, wherein the responses comprise at least one of a user-generated response or a user-augmented response and include at least one of a text file, an audio file, or a video file. (¶0100 text messages, audio messages, video messages; ¶0148 message response).
As to claim 3, the combination of Smullen and Kogan teach the device of claim 1, wherein Smullen further teaches the device of claim 1, wherein the processor is further configured to execute the computer- executable instructions to: determine, via the recommendation component, at least one artificial intelligence (Al) based response to the query using an AI-based technique; cause to transmit, via the communication component, the AI-based response to the users at the respective user devices; and receive, via the recommendation component, the responses to the query from the respective user devices based on the AI-based response. (¶0046 receiving the response to message; ¶0444 response is parsed using neural network; ¶0453 responses to user query).
As to claim 6, the combination of Smullen and Kogan teach the device of claim 1, wherein Smullen further teaches the device of claim 1, wherein the computer-executable instructions to determine, via the scoring component, the respective scores of the responses comprises computer-executable instructions to: identify entities associated with the responses; and determine the respective scores of the responses based on the entity. (¶0121 enterprise data sources 102 (e.g., entities); ¶0133 enterprise data source identifier; ¶0157 enterprise data source messages and other responses; ¶0300 derive score; score based upon the responses). 
As to claim 7, the combination of Smullen and Kogan teach the device of claim 1, wherein Kogan further teaches the device of claim 1, wherein the computer-executable instructions to determine, via the scoring component, the respective scores of the responses comprises computer-executable instructions to: identify, via the message identification component, previously generated responses associated with the query from a database; (¶0029 database, query; ¶0032 core may then be determined from the candidate message response; ¶0051 Past search queries yielded responsive content; ¶0052 response identified) identify respective previous scores associated with the previously generated responses; train a machine learning algorithm using the previous scores and the previously generated responses; and   determine, using the trained machine learning algorithm, the respective scores of the responses. (¶0005 machine learning model may provide, as output, a search query suitability score associated with the message; ¶0030 score, associated with the message may then be calculated. Based at least in part on conversational response; ¶0035 machine learning models may be trained regarding scores).
Thus given the teachings of Kogan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kogan and Smullen for identifying responses and scores associated with message responses. One of ordinary skill in the art would be motivated to allow for providing a natural language processor to annotate parts of speech. (See Kogan para 0037)
As to claim 8, the combination of Smullen and Kogan teach the device of claim 1, wherein Smullen further teaches the device of claim 1, wherein the computer-executable instructions to determine, via the scoring component, the respective scores of the responses comprises computer-executable instructions to: receive a user input indicative of a user-assigned (¶0049 score is determined from the answers provided by the first user; ¶0477 receives input data from a user).
As to claim 9, the combination of Smullen and Kogan teach the device of claim 1, wherein Smullen further teaches the device of claim 1, wherein the processor is further configured to execute the computer- executable instructions to cause to present the selected response via a chat application at a user device. (¶0138 communication of messages in real time through chat application, with device; ¶0170 selection of responses).
As to claim 10, the combination of Smullen and Kogan teach the device of claim 1, wherein Smullen further teaches the device of claim 9, wherein the chat application comprises a graphical user interface (GUI) including a first interaction area for a first user of the one or more users to input communications and a second interaction area for a second user of the one or more users to input different communications. (¶0127 communications platform, graphical user interface provided by communication module on a remote user device; ¶0138 communication of messages in real time through chat application, with device).
As to claim 12, the combination of Smullen and Kogan teach the device of claim 1, wherein Smullen further teaches the device of claim 1, wherein the processor is further configured to execute the computer- executable instructions to:  receive at least one media file of a user of the one or more users, the media including an audio of the user's voice; (¶0113 receives audio data; ¶0192 document  for specifying interactive media and voice dialogs) training a machine learning algorithm to mimic the user's voice using the media file; and generating an additional media file of the user, the additional media file including an additional audio of the user's voice presenting the response. (¶0162 classifier is a decision tree, machine, a neural network (algorithm); ¶0192 audio and voice response; ¶0444 trained classifier (e.g., a support machine, neural network, etc.); ¶0453 trained classifier, thereby generating a reply; ¶0477 algorithm provide (defined) data output).
As to claim 13, the combination of Smullen and Kogan teach the device of claim 1, wherein Smullen further teaches the device of claim 1, wherein the processor is further configured to execute the computer- executable instructions to: transcribe audio from a conversation between at least two users of the one or more users; determine, via the recommendation component, at least one suggested information based on the transcribed audio using an AI-based technique; and cause to transmit, via the communication component, the suggested information to the users at the respective user devices. (¶0145 communicate with multiple users; ¶0192 copies content (document); document specifying  media and voice dialogs; ¶0448 transmissions  of messages is facilitated between data source and  user device; ¶0488 provide suggestions).
As to claim 14,  Smullen teaches a system for human-to-human augmentation, comprising: at least one memory device that stores computer-executable instructions; and at least one processor configured to access the memory device, (¶0035 augmented communication; ¶0088 one or more processors execute software programs and/or sets of instructions stored in memory to perform various functions ¶0160 conversations held  with end user, human operator) wherein the processor is configured to execute the computer-executable instructions to: identify, via a message identification component, at least one message associated with a message exchange platform, (¶0088 one or more processors execute various software programs and/or sets of instructions stored in memory 407 to perform various functions for device; ¶0116 communications platform facilitates  transmission and reception of the messages; ¶0124 identifying the originator of the content or message; ¶0269 identifying a communication; communication is  message) the message including a query; cause to transmit, via a communication component, the message to one or more users at respective user devices; (¶0008 exchange messages between the corresponding enterprise data source; corresponding enterprise data source, a plurality of users; ¶0153 nodes send message; ¶0161 message, query) receive, via a recommendation component, responses to the query from the respective user devices; (¶0046  receiving the response to message; ¶0453 responses to user query) determine, via a scoring component, respective scores of the responses; (¶0300 derive score; score  based upon the responses; ¶0314 select a response).
Although Smullen teaches the device recited above, wherein Smullen fails to expressly teach and select, via the scoring component, at least one response having a score exceeding a predetermined threshold.
Kogan, however discloses, and select, via the scoring component, at least one response having a score exceeding a predetermined threshold. (¶0032 response, score exceeds thresholds; ¶0035 predetermined threshold; ¶0048 select a response).
Thus given the teachings of Kogan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kogan and Smullen for selecting a response based on rank that exceeds an established threshold. One of ordinary skill in the art would be motivated to allow for updating message exchanges in real time. (See Kogan para 0021)
As to claim 15, the combination of Smullen and Kogan teach the system of claim 14, wherein Smullen further teaches the system of claim 14, wherein the processor is further configured to execute the computer-executable instructions to: determine, via the (¶0046 receiving the response to message; ¶0444 response is parsed using neural network; ¶0453 responses to user query).
As to claim 18,  Smullen teaches a computer-implemented method for human-to-human augmentation, (¶0035 augmented communication; ¶0146 automated human interface, supports the generation automated messaging response; ¶0160 conversations held  with end user, human operator) comprising: identifying, via a message identification component, at least one message associated with a message exchange platform, (¶0116 communications platform facilitates  transmission and reception of the messages; ¶0124 identifying the originator of the content or message; ¶0269 identifying a communication; communication is  message) the message including a query; transmitting, via a communication component, the message to one or more users at respective user devices; (¶0008 exchange messages between the corresponding enterprise data source; corresponding enterprise data source, a plurality of users; ¶0153 nodes send message; ¶0161 message, query) receiving, via a recommendation component, responses to the query from the respective user devices; (¶0046 receiving the response to message; ¶0453 responses to user query) determining, via a scoring component, respective scores of the responses; (¶0300 derive score; score  based upon the responses; ¶0314 select a response).
Although Smullen teaches the device recited above, wherein Smullen fails to expressly teach and select, via the scoring component, at least one response having a score exceeding a predetermined threshold.
Kogan, however discloses, and selecting, via the scoring component, at least one response having a score exceeding a predetermined threshold. (¶0032 response, score exceeds thresholds; ¶0035 predetermined threshold; ¶0048 select a response).
Thus given the teachings of Kogan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kogan and Smullen for selecting a response based on rank that exceeds an established threshold. One of ordinary skill in the art would be motivated to allow for natural language processor to annotate entity resolution. (See Kogan para 0037)
As to claim 19, the combination of Smullen and Kogan teach the method of claim 18, wherein Smullen further teaches The computer-implemented method of claim 18, further comprising: determining, via the recommendation component, at least one artificial intelligence (AI) based response to the query using an AI-based technique; transmitting, via the communication component, the AI-based response to the users at the respective user devices; and receiving, via the recommendation component, the responses to the query from the respective user devices based on the AI-based response. (¶0046 receiving the response to message; ¶0444 response is parsed using neural network; ¶0453 responses to user query).
Claims 4-5, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smullen (US20170048170) in view of Kogan (US20170337199) and in further view of Busey (US20170364593).
As to claim 4, Although the combination of Smullen and Kogan teach the device recited in claim 3, wherein the combination of Smullen and Kogan fail to expressly teach The device of claim 3, wherein the computer-executable instructions to determine the AI- based response further comprise computer-executable instructions to: identify, via the message identification component, from a database of previously generated responses associated with the query, at least one previously generated response; and input the previously generated response to the AI-based technique.
Busey, however discloses, the device of claim 3, wherein the computer-executable instructions to determine the AI- based response further comprise computer-executable instructions to: identify, via the message identification component, from a database of previously generated responses associated with the query, at least one previously generated response; and input the previously generated response to the AI-based technique. (¶0039 algorithm identifies responses; responses are stored in a database; response is identified; ¶0051 generated response).
Thus given the teachings of Busey it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Busey, Smullen and Kogan for identifying database responses. One of ordinary skill in the art would be motivated to allow for a natural language processor to handle closed domain question answering. (See Busey para 0046)
As to claim 5, Smullen teaches the device of claim 1, wherein the computer-executable instructions to determine, via the scoring component, the respective scores of the responses comprises computer-executable instructions to: determine respective response keywords associated with each of the responses; identify, via the message identification component, at least (¶0175 detection of  keywords; ¶0184 keywords detected in messages; ¶0300 derive score; score  based upon the responses; ¶0516 message identifiers, response messages) determine a number of matches between the response keywords and the historical keywords; and determine the respective scores of the responses based on the number of matches. (¶0176 node tags associated with keyword or phrase; ¶0274 matches, checks user response and node tags; score of matching tags; ¶0300 derive score; score based upon the responses; ¶0355 provide number of matches).
Although the combination of Smullen and Kogan teach the device recited above, wherein the combination of Smullen and Kogan fail to expressly teach determine historical keywords previously generated response.
Busey, however discloses, determine historical keywords previously generated response; (¶0040 searches a database for responses, keywords).
Thus given the teachings of Busey it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Busey, Smullen and Kogan for matching keywords and scores. One of ordinary skill in the art would be motivated to allow for modules to monitor user queries. (See Busey para 0004)
As to claim 16, Although the combination of Smullen and Kogan teach the system recited in claim 15, wherein the combination of Smullen and Kogan fail to expressly teach The system of claim 15, wherein the computer-executable instructions to determine the AI- based response further comprise computer-executable instructions to: identify, via the message identification component, from a database of previously generated responses associated with the query, at least 
Busey, however discloses, the system of claim 15, wherein the computer-executable instructions to determine the AI- based response further comprise computer-executable instructions to: identify, via the message identification component, from a database of previously generated responses associated with the query, at least one previously generated response; and input the previously generated response to the AI-based technique. (¶0039 algorithm identifies responses; responses are stored in a database; response is identified; ¶0051 generated response).
Thus given the teachings of Busey it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Busey, Smullen and Kogan for identifying responses based on database queries. One of ordinary skill in the art would be motivated to allow for validating responses. (See Busey para 0051)
As to claim 17, Smullen teaches The system of claim 14, wherein the computer-executable instructions to determine, via the scoring component, the respective scores of the responses comprises computer-executable instructions to: determine respective response keywords associated with each of the responses; identify, via the message identification component, at least one previously generated response; (¶0175 detection of  keywords; ¶0184 keywords detected in messages; ¶0300 derive score; score  based upon the responses; ¶0516 message identifiers, response messages) determine a number of matches between the response keywords and the historical keywords; and determine the respective scores of the responses based on the number of matches. (¶0176 node tags  associated with  keyword or phrase; ¶0274 matches, checks user response and node tags; score of matching tags; ¶0300 derive score; score  based upon the responses; ¶0355 provide number of matches)
Although the combination of Smullen and Kogan teach the device recited in claim 1, wherein the combination of Smullen and Kogan fail to expressly teach determine historical keywords previously generated response.
Busey, however discloses, determine historical keywords previously generated response; (¶0040 determines response, keywords).
Thus given the teachings of Busey it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Busey, Smullen and Kogan for identify responses. One of ordinary skill in the art would be motivated to allow for providing an interface allowing a user to authenticate one or more of their electronic communication platform. (See Busey para 0004) 
As to claim 20, Although the combination of Smullen and Kogan teach the device recited in claim 1, wherein the combination of Smullen and Kogan fail to expressly teach The computer-implemented method of claim 18, further comprising: identifying, via the message identification component, from a database of previously generated responses associated with the query, at least one previously generated response; and inputting the previously generated response to the AI-based technique.
Busey, however discloses, the computer-implemented method of claim 18, further comprising: identifying, via the message identification component, from a database of previously generated responses associated with the query, at least one previously generated response; and inputting the previously generated response to the AI-based technique. (¶0039 algorithm identifies responses; responses are stored in a database; response is identified; ¶0051 generated response).
Thus given the teachings of Busey it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Busey, Smullen and Kogan for identifying message responses. One of ordinary skill in the art would be motivated to allow for natural language processor to interpret responses. (See Busey para 0064)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smullen (US20170048170) in view of Kogan (US20170337199).) and in further view of Goltra (US20140288969).
As to claim 11, Although the combination of Smullen and Kogan teach the device recited in claim 1, wherein the combination of Smullen and Kogan fail to expressly teach The device of claim 1, wherein the processor is further configured to execute the computer- executable instructions to: identify genetic data associated with a patient; determine, using an AI-based technique, one or more gene variants based on the genetic data; determine, using the AI-based technique, documents associated with the gene variants; and cause to transmit, via the communication component, information associated with at least one of the gene variants or documents to the one or more users at the respective user devices.
Goltra, however discloses,  The device of claim 1, wherein the processor is further configured to execute the computer- executable instructions to: identify genetic data associated with a patient; determine, using an AI-based technique, one or more gene variants based on the genetic data; determine, using the AI-based technique, documents associated with the gene variants; and cause to transmit, via the communication component, information associated with (¶0067 communicates digital data between one or more computing devices; ¶0100 intelligent engine, findings  data  includes variants associated with the gene; ¶0114 identifying genetic information;  information about the patient; ¶0121 gene (data) transmitted). 
Thus given the teachings of Goltra it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Goltra, Smullen and Kogan for. One of ordinary skill in the art would be motivated to allow for a system that presents the caregiver with an option to view findings associated with the selected gene. (See Goltra para 0149)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldwin (US20180024991) teaches networked device with suggested response to incoming message. Mahmud (US9741259) teaches Identification for performing tasks in open social media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454